Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 22, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicants are reminded to update the status of the Application No. 15/183,415 listed on page 1 (i.e., now U.S. Patent No. 10,267,847).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 7 of U.S. Patent No. 10,267,847. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 4 and 7 of the U.S. Patent No. 10,267,847 encompass the limitations recited in claims 1 and 4 of the instant Application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 15-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedder (U.S.P. 5,786,701).
 	As to claim 1, Pedder discloses, in Fig. 2, a probe head comprising: a probe head housing, wherein the probe head housing comprises: an inner recess surrounded by a protrusion; and a perimeter recess surrounding the protrusion; a first probe needle extending away from a surface of the protrusion of the probe head housing; and a connector extending through the protrusion of the probe head housing, the connector being electrically coupled to the first probe needle. 


    PNG
    media_image1.png
    398
    767
    media_image1.png
    Greyscale

 	As to claim 3, Pedder discloses, in Fig. 2, the inner recess has a depth between about 100 µm to about 5 mm. 
 	As to claim 4, Pedder discloses, in Fig. 2, the inner recess and the perimeter recess have a same depth.
 	As to claim 5, Pedder discloses, in Fig. 2, the perimeter recess has a width between about 200 µm to about 40 mm. 
 	As to claim 15, Pedder discloses, in Fig. 2, a probe card comprising: a substrate (support PCB or substrate & stripline, hereinafter substrate); a probe head comprising a probe head housing, a first side (lower side) of the probe head housing being attached to a first side (upper side) of the substrate, wherein the probe head housing comprises: an inner recess on a second side (upper side) of the probe head housing, the second side (upper side) of the probe head housing being opposite to the first side (lower side) .
Claim(s) 1, 6, 15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao et al. (U.S.P. 7,750,651).
As to claim 1, Chao et al. discloses, in Fig. 7, a probe head comprising: a probe head housing (30), wherein the probe head housing (30) comprises: an inner recess (38) surrounded by a protrusion (37); and a perimeter recess (outer recess) surrounding the protrusion (37); a first probe needle (63) extending away from a surface of the protrusion (37) of the probe head housing (30); and a connector (31, 32) extending through the protrusion (37) of the probe head housing (30), the connector (31, 32) being electrically coupled to the first probe needle (63).
 	As to claim 6, Chao et al. discloses, in Fig. 7, the first probe needle (63) is a pogo pin, a cobra needle, a Micro-Electro-Mechanical Systems (MEMS) needle, or a wire needle.
 	As to claim 15, Chao et al. discloses, in Fig. 7, a probe card comprising: a substrate (20); a probe head comprising a probe head housing (30), a first side of the probe head housing (30) being attached to a first side of the substrate (20), wherein the probe head housing (30) comprises: an inner recess (38) on a second side of the probe head housing (30), the second side of the probe head housing (30) being opposite to the first side of the probe head housing (30); a perimeter recess (38) on the second side of the probe head housing (30), the perimeter recess (outer recess) surrounding the inner recess (38); and a protrusion (37) on the second side of the probe head housing (30), the protrusion (37) being interposed between the inner recess (38) and the perimeter recess (outer recess); a first plurality of probe needles (63) extending from the second side of the probe head housing (30) in a direction away from the substrate (20), the first plurality of probe needles (63) being in physical contact with the protrusion (37); an electrical connector (31, 32) within the substrate (20) and the protrusion (37) of the 
 	As to claim 19, Chao et al. discloses, in Fig. 7, the electrical connector (31, 32) extends through the protrusion (37) of the probe head housing (30).  	As to claim 20, Chao et al. discloses, in Fig. 7, the electrical connector (31, 32) comprises a wire. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedder (U.S.P. 5,786,701).
 	As to claims 7 and 17-18, Pedder discloses all of the limitations in the claims except for the protrusion has an annular shape in a plan view (claims 7, 17) or the perimeter recess has annual shape in a plane view (claim 18). However, since the testing apparatus of Pedder is used to test a wafer, therefore the modification to have the protrusion and the perimeter recess as the annular shape would have been obvious to one of ordinary skill in the art for testing a wafer of various sizes and shape. The modification does not provide any unexpected, or nonobvious result, and would have been one of numerous parameters chosen by the ordinary skilled artisan during routine experimentation.
Claim 8, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al (U.S.P. 7,750,651).
 	As to claim 8, Chao et al. discloses, in Fig. 7, a probe card comprising: a substrate (20) attached to a probe head, the probe head comprising a probe head housing (30), wherein the probe head housing (30) comprises: an protrusion (37) surrounding an inner recess (38); and an perimeter recess (outer recess) surrounding the protrusion (37); a first plurality of probe needles (63) extending from a surface of the protrusion (37) of the probe head housing (30) in a direction away from the substrate (20); and a plurality of electrical connectors (31, 32 associated with circuit traces in the circuit board 20, hereinafter 31, 32) extending through the substrate (20) and the 
 	As to claim 12, Chao et al. discloses, in Fig. 7, a width (WG) of the inner recess (38) is different from a width of the annular perimeter recess (outer recess).  	As to claim 13, Chao et al. discloses, in Fig. 7, the inner recess (38) and the annular perimeter recess (outer recess) have a same depth (H).  	As to claim 14, Chao et al. discloses, in Fig. 7, the annular protrusion (37) has a shape of a ring (i.e., for testing the wafer as state in the rejection of claim 8) in a plan view.
Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al (U.S.P. 7,750,651) in view of Yonezawa (US RE41,655).
 	As to claims 9-11, Chao et al. discloses all of the limitations in the claim except for a plurality of mechanical connectors (screws as to claim 10) extending through the probe head housing (the annular perimeter recess as to claim 11) and into the substrate, the plurality of mechanical connectors mechanically attaching the probe head housing to the substrate. Yonezawa discloses, in Fig. 3, a plurality of mechanical .
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	Fujita	  5,576,630	Probe Structure for Measuring Electric Characteristics of a
 				Semiconductor Element.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N. TANG whose telephone number is (571)272-1971.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q. Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/MINH N TANG/Primary Examiner, Art Unit 2867